Citation Nr: 0844112	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a cold weather injury, right upper extremity, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a cold weather injury, left upper extremity, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of a cold weather injury, left lower extremity, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
residuals of a cold weather injury, right lower extremity, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to April 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his October 2008 hearing the veteran testified that he 
regularly sought treatment for his disabilities at a VA 
clinic in Greenville, South Carolina.  He indicated he was 
scheduled for another appointment in November 2008.  The 
veteran believed his last appointment there was in August 
2008.  These recent VA treatment records are pertinent to the 
veteran's claim for an increased rating for his cold weather 
injury residuals and should be obtained.  See 38 C.F.R. § 
3.159(c)(2).

At his October 2008 hearing, the veteran testified that when 
it got cold his fingernails now turn a purplish black and his 
hands turn a waxy white.  In addition, his hands and feet 
have lost feeling, causing a continuous numbness.  The 
veteran has problems with dexterity in his hands in gripping 
small objects.  He also has issues with his feet that are 
causing balance problems.  The veteran was last provided a VA 
cold injury protocol examination in August 2007 and the 
hearing testimony indicates that his symptoms have worsened 
since that time.  

Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2008).  Therefore, the Board finds 
that a contemporaneous and thorough VA cold injury protocol 
examination should be conducted to determine the current 
severity of the veteran's service connected residuals of cold 
weather injury to right and left upper and lower extremities.  
Such examination would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from May 2008 
on from VA facilities in Greenville and 
Columbia, South Carolina.  

2.  After the above has been accomplished, 
the veteran should be accorded a VA cold 
injury protocol examination to ascertain 
the current level of disability of his 
service-connected residuals of cold 
weather injuries to his right and left 
upper and lower extremities.  All 
necessary special studies or tests are to 
be accomplished.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should comment on the veteran's 
assertions regarding the current status of 
his cold weather disabilities, 
particularly the change in his extremities 
when exposed to the cold.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

